NATIONWIDE VARIABLE INSURANCE TRUST American Century NVIT Multi Cap Value Fund Gartmore NVIT International Equity Fund Gartmore NVIT Worldwide Leaders Fund Neuberger Berman NVIT Multi Cap Opportunities Fund Neuberger Berman NVIT Socially Responsible Fund NVIT Developing Markets Fund NVIT Emerging Markets Fund NVIT Growth Fund NVIT Nationwide Fund NVIT Real Estate Fund Oppenheimer NVIT Large Cap Growth Fund Templeton NVIT International Value Fund Van Kampen NVIT Comstock Value Fund Supplement dated November 30, 2010 to the Prospectus dated October 15, 2010 Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. 1.The following information relates solely to the American Century NVIT Multi Cap Value Fund and the Oppenheimer NVIT Large Cap Growth Fund: As described more fully on page 62 of the Prospectus, the Trust has received an exemptive order from the Securities and Exchange Commission (“SEC”) for a multi-manager structure that generally permits Nationwide Fund Advisors, subject to approval of the Trust’s Board of Trustees, to (i) hire, replace or terminate a subadviser, (ii) revise a subadvisory agreement, and (iii) allocate and reallocate a Fund’s assets among one or more subadvisers, each without the approval of shareholders (the “Manager of Managers Order”).On November22, 2010, the SEC issued an order (the “Substitution Order”) permitting the substitution of shares of certain underlying mutual funds that have been available to holders of variable annuity contracts and variable life insurance policies issued by Nationwide Life Insurance Company and its affiliated insurance companies (collectively, “Nationwide Life”) for shares of the American Century NVIT Multi Cap Value Fund and the Oppenheimer NVIT Large Cap Growth Fund (the “Substitution” and “Substitution Funds,” respectively).In exchange for receipt of the Substitution Order, each Substitution Fund has agreed that, after the date of the Substitution, such Substitution Fund will not rely on the Manager of Managers Order until such time as a majority of such Substitution Fund’s shareholders approve its reinstatement. The Substitution is scheduled to occur on December 10, 2010.Effective that date, each Substitution Fund will cease relying on the Manager of Managers Order as described above.Nationwide Fund Advisors has obtained the approval of the Trust’s Board of Trustees to conduct a proxy solicitation, following implementation of the Substitution, in which to seek the approval of the Substitution Funds’ respective shareholders to reinstate the Manager of Managers Order.However, the approval of the Substitution Funds’ respective shareholders to do so cannot be ensured. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
